OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
           OFF8QAL BUSINESS
                                                            la 04 f^^&.M^^A
           STATE ©F TEXAS -• .,                                            3=» P1TNEV BOWES
                                                            0 2   1M
11/26/2014PRIVATE USE                 tug                   0004279596        NOV 26     2014
GEORGE, SHERWOOD LYNN              Tr>et. N6?W09i5¥60diTrfBlROM zllWR275/961-06
The Court has dismissed your applicatiohfpr.writfbf habeas corpus without written
order; the sentence has been•dischar^'ed^S/e'^'Evparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).
                                                                          Abel Acosta, Clerk
                             SHERWOOD LYNN GEORGE
                                    RETURN TO SENDER                             ll.TC
                           NOT IN DALLAS COUNTY JAIL